                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JAMES DAVID WILLIAMS,
                                   7                                                       Case No. 17-cv-03538-YGR (PR)
                                                          Plaintiff,
                                   8                                                       JUDGMENT
                                                  v.
                                   9
                                         SCOTT KERNAN, et al.,
                                  10
                                                          Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion for Partial
Northern District of California
 United States District Court




                                  13   Dismissal and Motion for Summary Judgment issued on today’s date, and in its March 14, 2019

                                  14   Order Granting Motion to Dismiss and Motion For Summary Judgment; and Addressing Other

                                  15   Pending Motions,

                                  16          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing by this action. Judgment

                                  17   is hereby entered in favor of Defendants and against Plaintiff. Parties shall each bear their own

                                  18   costs of action.

                                  19   Dated: November 14, 2019

                                  20                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
